           Case 1:19-cv-07136-LLS Document 193 Filed 06/21/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


   AMERICAN BROADCASTING
   COMPANIES, INC., DISNEY
   ENTERPRISES, INC., TWENTIETH
   CENTURY FOX FILM CORPORATION,
   CBS BROADCASTING INC., CBS STUDIOS                 Case No.: 19-cv-7136-LLS
   INC., FOX TELEVISION STATIONS, LLC,
   FOX BROADCASTING COMPANY, LLC,
   NBCUNIVERSAL MEDIA, LLC,
   UNIVERSAL TELEVISION LLC, and OPEN
   4 BUSINESS PRODUCTIONS, LLC,

           Plaintiffs and Counterclaim-Defendants,

           v.

   DAVID R. GOODFRIEND and SPORTS
   FANS COALITION NY, INC.,

           Defendants and Counterclaim-Plaintiffs.




                   AMENDED DECLARATION OF LAURA B. NAJEMY
                         IN SUPPORT OF DEFENDANTS’
                       MOTION FOR SUMMARY JUDGMENT

       I, Laura B. Najemy, make this declaration pursuant to 28 U.S.C. § 1746. I hereby state as

follows:

       1.       I am an associate with the law firm of Orrick Herrington & Sutcliffe LLP and

counsel of record for Defendants David R. Goodfriend and Sports Fans Coalition NY, Inc.

(“Defendants”) in the above-captioned matter. I am a member of good standing of the Bar of the

Commonwealth of Massachusetts and am admitted pro hac vice to practice before this Court. I

base this declaration on my personal knowledge and, if called as a witness, I could and would

testify competently thereto.
         Case 1:19-cv-07136-LLS Document 193 Filed 06/21/21 Page 2 of 9




       2.     Attached hereto as Exhibit 1 is a true and correct copy of excerpts from the

February 18, 2021 Expert Report of Andrew Jay Schwartzman.

       3.     Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the March

18, 2021 Rebuttal Expert Report of Andrew Jay Schwartzman.

       4.     Attached hereto as Exhibit 3 is a true and correct copy of excerpts from the

February 18, 2021 Expert Report of Jeffrey A. Eisenach.

       5.     Exhibit 4 is intentionally omitted.

       6.     Attached hereto as Exhibit 5 is a true and correct copy of excerpts from the

February 18, 2021 Expert Report of Thomas J. Raffa.

       7.     Attached hereto as Exhibit 6 is a true and correct copy of excerpts from the March

18, 2021 Rebuttal Expert Report of Thomas J. Raffa.

       8.     Attached hereto as Exhibit 7 is a true and correct copy of excerpts from the

February 18, 2021 Expert Report of Jack N. Goodman.

       9.     Attached hereto as Exhibit 8 is a true and correct copy of excerpts from the March

18, 2021 Rebuttal Expert Report of Jack N. Goodman.

       10.    Attached hereto as Exhibit 9 is a true and correct copy of the February 18, 2021

Expert Report of Paul Horowitz.

       11.    Attached hereto as Exhibit 10 is a true and correct copy of the March 18, 2021

Rebuttal Expert Report of Paul Horowitz.

       12.    Attached hereto as Exhibit 11 is a true and correct copy of excerpts from the

February 18, 2021 Expert Report of Gregory J. Nachtwey.

       13.    Attached hereto as Exhibit 12 is a true and correct copy of the February 18, 2021

Expert Report of Ian Foster.
         Case 1:19-cv-07136-LLS Document 193 Filed 06/21/21 Page 3 of 9




       14.     Attached hereto as Exhibit 13 is a true and correct copy of the February 18, 2021

Expert Report of Nigel Jones.

       15.     Attached hereto as Exhibit 14 is a true and correct copy of excerpts from the

transcript of the November 16, 2020 Deposition of Lew Leone.

       16.     Attached hereto as Exhibit 15 is a true and correct copy of excerpts from the

transcript of the December 1, 2020 Deposition of John Orlando.

       17.     Attached hereto as Exhibit 16 is a true and correct copy of excerpts from the

transcript of the December 4, 2020 Deposition of Jeffrey Morris.

       18.     Attached hereto as Exhibit 17 is a true and correct copy of excerpts from the

transcript of the December 10, 2020 Deposition of Peter O’Connell.

       19.     Attached hereto as Exhibit 18 is a true and correct copy of excerpts from the

transcript of the April 22, 2021 Deposition of Robert Corn-Revere.

       20.     Attached hereto as Exhibit 19 is a true and correct copy of excerpts from the

transcript of the April 13, 2021 Deposition of Jack N. Goodman.

       21.     Attached hereto as Exhibit 20 is a true and correct copy of excerpts from the

transcript of the April 12, 2021 Deposition of Gregory J. Nachtwey.

       22.     Attached hereto as Exhibit 21 is a true and correct copy of excerpts from the

transcript of the April 8, 2021 Deposition of Jeffrey A. Eisenach.

       23.     Attached hereto as Exhibit 22 is a true and correct copy of excerpts from the

transcript of the November 19, 2020 Deposition of James Scott Landers.

       24.     Attached hereto as Exhibit 23 is a true and correct copy of excerpts from the

transcript of the December 18, 2020 Deposition of David R. Goodfriend.
         Case 1:19-cv-07136-LLS Document 193 Filed 06/21/21 Page 4 of 9




       25.        Attached hereto as Exhibit 24 is a true and correct copy of excerpts from the

transcript of the December 3, 2020 Deposition of Michael Kelly.

       26.        Attached hereto as Exhibit 25 is a true and correct copy of excerpts from the

transcript of the December 15, 2020 Deposition of Jeff Blum.

       27.        Attached hereto as Exhibit 26 is a true and correct copy of excerpts from the

transcript of the December 15, 2021 Deposition of Thomas J. Tyrer.

       28.        Attached hereto as Exhibit 27 is a true and correct copy of excerpts from the

transcript of the December 16, 2020 Deposition of Stephen Ross.

       29.        Attached hereto as Exhibit 28 is a true and correct copy of excerpts from the

transcript of the April 23, 2021 Deposition of Andrew Jay Schwartzman.

       30.        Attached hereto as Exhibit 29 is a true and correct copy of excerpts from the

transcript of the April 23, 2021 Deposition of Thomas J. Raffa.

       31.        Attached hereto as Exhibit 30 is a true and correct copy of excerpts from Plaintiffs’

Responses and Objections to Defendants’ First and Second Sets of Interrogatories.

       32.        Attached hereto as Exhibit 31 is a true and correct copy of excerpts from a

spreadsheet comprised of testimonials submitted by Locast users describing why they use the

Locast service.

       33.        Attached hereto as Exhibit 32 is a true and correct copy of excerpts from a

spreadsheet comprised of testimonials submitted by Locast users requesting 30 day interruption-

free service.

       34.        Attached hereto as Exhibit 33 is a true and correct copy of SFCNY’s Form

CHAR410, “Registration Statement for Charitable Organizations.”
         Case 1:19-cv-07136-LLS Document 193 Filed 06/21/21 Page 5 of 9




        35.    Attached hereto as Exhibit 34 is a true and correct copy of a July 15, 2019 Press

Release, “Scalise, Eshoo Introduce Modern Television Act of 2019” (last visited May 4, 2021),

https://scalise.house.gov/media/press-releases/scalise-eshoo-introduce-modern-television-act-

2019.

        36.    Attached hereto as Exhibit 35 is a true and correct copy of Locast’s program guide

(last visited May 3, 2021), https://www.locast.org/cities/506.

        37.    Attached hereto as Exhibit 36 is a true and correct copy of SFCNY’s April 5, 2018

Form 1023, applying for recognition of exemption under § 501(c)(3) of the Internal Revenue Code.

        38.    Attached hereto as Exhibit 37 is a true and correct copy of the December 3, 2018

Internal Revenue Service’s tax determination confirming SFCNY’s tax exemption under §

501(c)(3) of the Internal Revenue Code.

        39.    Attached hereto as Exhibit 38 is a true and correct copy of SFCNY’s New York

state form CHAR500 and federal Form 990 for the 2019 year.

        40.    Attached hereto as Exhibit 39 is a true and correct copy of SFCNY’s federal Form

990-EZ for the 2018 year.

        41.    Attached hereto as Exhibit 40 is a true and correct copy of SFCNY’s New York

state 2018 CHAR500.

        42.    Attached hereto as Exhibit 41 is a true and correct copy of “About Locast” (last

visited May 4, 2021), https://www.locast.org/news/about.

        43.    Attached hereto as Exhibit 42 is a true and correct copy of the Electronic Frontier

Foundation’s website profile page for “Gigi Sohn” (last visited May 4, 2021),

https://www.eff.org/about/staff/gigi-sohn.
         Case 1:19-cv-07136-LLS Document 193 Filed 06/21/21 Page 6 of 9




       44.    Attached hereto as Exhibit 43 is a true and correct copy of the Public Knowledge

homepage (last visited May 4, 2021), https://www.publicknowledge.org/.

       45.    Attached hereto as Exhibit 44 is a true and correct copy of the “About” page of

Habiba Alcindor’s website (last accessed May 4, 2021), https://habiba-alcindor.com/.

       46.    Attached hereto as Exhibit 45 is a true and correct copy of Habiba Alcindor’s page

on The Nation’s website (last accessed May 4, 2021), https://www.thenation.com/authors/habiba-

alcindor/.

       47.    Attached hereto as Exhibit 46 is a true and correct copy of GRF CPAs & Advisors’

Independent Auditor’s Report for the Year Ending December 31, 2020.

       48.    Attached hereto as Exhibit 47 is a true and correct copy of GRF CPAs & Advisors’

Independent Auditor’s Report for the Year Ending December 31, 2019.

       49.    Attached hereto as Exhibit 48 is a true and correct copy of SFNCY’s Pledge

Acknowledgment Letter to AT&T.

       50.    Attached hereto as Exhibit 49 is a true and correct copy of SFCNY’s Pledge

Acknowledgment Letter to PALO.

       51.    Attached hereto as Exhibit 50 is a true and correct copy of Donation Agreement

between Liberty Cablevision of Puerto Rico and SFCNY.

       52.    Attached hereto as Exhibit 51 is a true and correct copy of an email from Charlie

Ergen to David Goodfriend dated January 12, 2018, which is bates stamped SFCNY-000040431.

       53.    Attached hereto as Exhibit 52 is a true and correct copy of an email from Michael

Kelly to Daniel York at AT&T dated September 21, 2018, which is bates stamped SFCNY-

000012857.
           Case 1:19-cv-07136-LLS Document 193 Filed 06/21/21 Page 7 of 9




       54.      Attached hereto as Exhibit 53 is a true and correct copy of a January 2018 Locast

Press Release, which is bates stamped SFCNY-000052391.

       55.      Attached hereto as Exhibit 54 is a true and correct copy of a February 2018 Locast

Press Release, which is bates stamped SFCNY-000057297.

       56.      Attached hereto as Exhibit 55 is a true and correct copy of Mike Farrell, “Kagan:

Retrans Fights Could Be Fewer in 2021” (last accessed May 4, 2021), available at

https://www.nexttv.com/blogs/kagan-retrans-fights-could-be-fewer-in-2021.

       57.      Attached hereto as Exhibit 56 is a true and correct copy of Akron Beacon Journal,

“Locast, streaming service for cord cutters seeking local TV, launches in Northeast Ohio” (last

accessed              May                  4,              2021),          available            at

https://www.beaconjournal.com/story/news/technology/2021/03/09/locast-low-cost-service-cord-

cutters-launching-locally-wednesday/6924379002/.

       58.      Attached hereto as Exhibit 57 is a true and correct copy of Ricochet, “Locast: The

Cord       Cutter’s   Friend”      (last        accessed    May     4,   2021),    available    at

https://ricochet.com/916391/locast-the-cord-cutters-friend/.

       59.      Attached hereto as Exhibit 58 is a true and correct copy of Jared Newman,

TechHive, “For local NFL streams, Locast is a cord-cutter’s secret weapon” (last accessed May 4,

2021), available at https://www.techhive.com/article/3573753/for-local-nfl-streams-locast-is-a-

cord-cutters-secret-weapon.html.

       60.      Attached hereto as Exhibit 59 is a true and correct copy of Cord Cutter News,

“How to watch local channels without cable in 2020” (last accessed May 4, 2021), available at

https://www.cordcuttersnews.com/how-to-watch-local-channels/.
           Case 1:19-cv-07136-LLS Document 193 Filed 06/21/21 Page 8 of 9




       61.     Attached hereto as Exhibit 60 is a true and correct copy of Nicole Nguyen, The

Wall Street Journal, “Streaming vs. Cable: How to Save Money Watching Live TV” (last accessed

May 4, 2021), available at https://www.wsj.com/articles/streaming-vs-cable-how-to-save-money-

watching-live-tv-11612101600.

       62.     Attached hereto as Exhibit 61 is a true and correct copy of NBC Right Now, “The

Cord Cutter’s Guide to Watching Broadcast TV for Free” (last accessed May 4, 2021), available

at   https://www.nbcrightnow.com/lifestyles/entertainment/the-cord-cutter-s-guide-to-watching-

broadcast-tv-for-free/article_def30577-8bae-59bc-a319-cf93e4266c7d.html.

       63.     Attached hereto as Exhibit 62 is a true and correct copy of Texas Sports Nation,

“On TV/Radio: Locast founder says AT&T vs. KHOU dispute another reason to cut the cord” (last

accessed     May   4,   2021),   available   at   https://www.houstonchronicle.com/texas-sports-

nation/texans/article/Locast-KHOU-Tegna-AT-T-retransmission-dispute-15777033.php.

       64.     Attached hereto as Exhibit 63 is a true and correct copy of Daniel Frankel, Next

TV “Locast’s Goodfriend on Station Blackouts: ‘Forget DirecTV, Forget Dish’” (last accessed

May 4, 2021), available at https://www.nexttv.com/news/locasts-goodfriend-on-station-blackouts-

forget-directv-forget-dish.

       65.     Attached hereto as Exhibit 64 is a true and correct copy of the Loan Agreement

between IoT Broadband and SFCNY, which is bates stamped SFCNY-000085810.

       66.     Attached hereto as Exhibit 65 is a true and correct copy of a payment statement

regarding the payoff of the IoT Broadband loan, which is bates stamped SFCNY-000086234.

       67.     Attached hereto as Exhibit 66 is a true and correct copy of AT&T’s Customer

Support webpage titled “How to keep up with missing shows or channels” (last accessed on May

6, 2021), available at https://www.att.com/support/article/u-verse-tv/KM1421720.
        Case 1:19-cv-07136-LLS Document 193 Filed 06/21/21 Page 9 of 9




       68.    Attached hereto as Exhibit 67 is a true and correct copy of SFCNY’s January-

December 2020 Profit and Loss Statement, which is bates stamped SFCNY-000096361.

       69.    Attached hereto as Exhibit 68 is a true and correct copy of SFCNY’s July 2020

Management Report, which is bates stamped SFCNY-000096410.

       70.    Attached hereto as Exhibit 69 is a true and correct copy of SFCNY’s August 2020

Management Report, which is bates stamped SFCNY-000096366.

       71.    Attached hereto as Exhibit 70 is a true and correct copy of SFCNY’s September

2020 Management Report, which is bates stamped SFCNY-000096388.

       72.    Attached hereto as Exhibit 71 is a true and correct copy of SFCNY’s October 2020

Management Report, which is bates stamped SFCNY-96377.

       73.    Attached hereto as Exhibit 72 is a true and correct copy of SFCNY’s November

2020 Management Report, which is bates stamped SFCNY-000096421.

       74.    Attached hereto as Exhibit 73 is a true and correct copy of SFCNY’s December

2020 Management Report, which is bates stamped SFCNY-000096399.

       75.    Attached hereto as Exhibit 74 is a true and correct copy of a March 21, 2020 Locast

Donor Report, which is bates stamped SFCNY-000074267.

       76.    Attached hereto as Exhibit 75 is a true and correct copy of a February 11, 2020

Locast Donor Report, which is bates stamped SFCNY-000076062.



       I declare under penalty of perjury that the foregoing is true and correct.


Executed on: June 21, 2021                                           /s/ Laura B. Najemy
Needham, Massachusetts                                               Laura B. Najemy
